ORDER
PER CURIAM:
This ethics inquiry was heard in Chambers by the Court on this date following issuance of the order to show cause on May 26, 1971. After hearing the circumstances surrounding the reporting and publication of the newspaper article referred to in the order to show cause from the two attorneys involved and after considering the sworn testimony in deposition form by the newspaper reporter involved.
It is ordered:
1) That Barney Reagan and John P. Conner, Jr., Director and Assistant Director respectively of Montana Legal Services, are fully and completely absolved from responsibility for any violation of the Canons of Professional Ethics, and particularly Canons 27 and 28, it being the opinion of the Court that responsibility for any attempted solicitation of a client for “contrived litigation” contained therein rests with the reporter involved and the state press.
2) That the special rule heretofore utilized for admission to. practice in Montana of attorneys accepting employment with. Montana Legal Services remains in effect.